HENRY, Justice.
This suit involves the issuance of a certificate of good moral character to operate a retail liquor store. The City of Chattanooga declined to grant the certificate. The Alcoholic Beverage Commission (ABC) overruled the City and granted the certificate. On review by the Circuit Court of Davidson County, the action of the ABC was upheld. The City of Chattanooga has appealed.
There are two controlling questions, viz.:
a. The respective powers of Tennessee municipalities and The State Alcoholic Beverage Board in connection with the issuance of certificates of good moral character as a condition precedent to the issuance of a *472license to sell intoxicating liquors in package stores.
b. Whether the ABC exceeded its jurisdiction, or acted illegally, arbitrarily or fraudulently in granting the certificate of good moral character to the applicant.
We discuss these questions seriatim.
I.
A determination of the basic and principal question of the respective powers of the municipalities of Tennessee and the ABC can only be made after giving consideration to the history of liquor control legislation and judicial decisions relating thereto. In our extensive investigation into the matter, we have found no reported decision of this Court wherein this vital, historical consideration has been given.
Prior to the adoption of the Eighteenth Amendment to the Constitution of the United States, the right to sell intoxicating liquor in Tennessee was a taxable privilege, with licenses being issued by the clerks of the county courts of the various counties.1 State regulation was yet to come. The prohibition amendment was ratified and became effective on 29 January 1919.2 After the dismal failure of “the great experiment”, and the era of lawlessness and official corruption it produced, the Eighteenth Amendment was repealed by the Twenty-first Amendment, which became effective on 5 December 1933.3 The various states, after this Amendment, had full right to regulate traffic in intoxicating liquors, to include the right to enforce outright prohibition. Ziffrin, Inc. v. Beeves, 308 U.S. 132, 60 S.Ct. 163, 84 L.Ed. 128 (1939).
The sale of intoxicating liquors continued to be unlawful in Tennessee.4 By Chapter 49 of the Public Acts of 1939, the sale of intoxicating liquors became legal in Tennessee, on a local option basis. This enactment was carried forward- into the Code as Section 6648.4 et seq.; however, it was not a local option law in the sense of being passed for the benefit of a particular county only. It was a general, state-wide law applicable to the entire state, but effective for its general purposes only in such counties as adopted it. Vickers v. State, 176 Tenn. 415, 142 S.W.2d 188, 145 S.W.2d 768 (1940). The “bone dry law” continued in effect in counties not electing to come under the provisions of the local option law. Renfro v. State, 176 Tenn. 638, 144 S.W.2d 793 (1940).
At this time, and for the first time, state regulation came into being.
The Commissioner of Finance and Taxation (now Commissioner' of Revenue) was given broad powers, including the right to enforce and administer the provisions of the Act, to make and enforce rules and regulations, and to issue all licenses, and revoke the same. (See Sec. 6648.7, Michie’s Code of 1934, 1941 Replacement Volume). Sec. 6648.11 (Sec. 8, Ch. 49, Acts of 1939) related to retailer’s licenses and provided that as a condition precedent to the right to issue a license, the applicant must first:
. obtain and file with said application a certificate from the Mayor, or a majority of the Commission, City Council, or the legislative council of said municipality by whatever named designated Said certificate must state that the applicant is of good moral character and is personally known to the official signing the certificate, or that such official has made a careful investigation of the applicant’s general character and from such investigation it is found to be good, and that in his opinion the applicant will refrain from a violation of this Act and is entitled to the license applied for. Pro*473vided further, that no such officer shall arbitrarily refuse to issue such certificate to an applicant, and in the event of such arbitrary refusal the remedy is hereby given to the applicant to compel said official bv writ of mandamus to issue said certificate. In the event the commissioner shall arbitrarily refuse to issue said license, he may likewise bv mandamus be compelled to do so.5 (emphasis supplied)
Thus it will be seen that the sole power of the city was to issue a certificate of good moral character, or to withhold the same, acting in good faith.
There the law stood when there came before this Court the case of State ex rel. Saperstein v. Bass, 177 Tenn. 609, 152 S.W.2d 286 (1941). This, the first pertinent case to be decided under the 1939 law, was a mandamus action seeking to compel the Mayor of Chattanooga to issue a certificate of good moral character. Relator was granted a permit to sell intoxicating liquors and issued a license after having obtained a certificate. On the same day his license was issued, the city amended its liquor ordinance with the result that relator’s business location was one block outside the permissible retail zone. Notwithstanding the amendment he operated for the remainder of the year, but when he applied for a renewal of his certificate of good character it was denied him on the ground that his place of business was in an impermissible location.
The Court did not discuss the issues in the context of the exclusivity of the State’s power to control the issuance of liquor licenses. It held that as a general rule a municipality has the right to limit the number of “saloons” (the case dealt with a package store); that under its charter, the City of Chattanooga might create areas in which liquor might be sold and that the manner and extent of the regulation rested within the judgment and discretion of the City. The Court did not construe the 1939 Act; in fact, it was only mentioned in passing and generally was ignored. For these reasons and others hereinafter pointed out, the holding of Saperstein has no bearing on the issues presented in the instant suit.
In State ex rel. Major v. Cummings, 178 Tenn. 378, 158 S.W.2d 713 (1942), a case wherein an applicant had been denied a certificate of good moral character because his business was located in a prohibited area, the Court followed Saperstein, supra. The Court held that “the fact that a license has been granted by the State does not preclude the municipal authorities from making reasonable regulations pertaining to the sale of liquor,” and “a license does not protect the holder from such police regulations affecting the trade as are not unreasonable or oppressive.” Again the Court does not construe the 1939 act or analyze the respective powers of the City and the Commission.
The next case of relevance and significance, and the most comprehensive of all pre-1949 cases is State ex rel. Veal v. Mayor and Aldermen of Dyersburg, 184 Tenn. 1, 195 S.W.2d 11 (1946). Dyersburg, by ordinance, had limited the number of retail liquor stores. Relator applied for a certificate of good moral character as a condition precedent to obtaining a license and was refused solely because the result would have been an excessive number of liquor stores under the ordinance. A mandamus action ensued.
The Court’s holding is unmistakably clear:
The officials of a municipality have the right to refuse to grant a certificate of good moral character, notwithstanding the absence of moral turpitude, if the issuance of such certificate would make it legally possible to violate a legally authorized ordinance regulating the sale of intoxicating liquor within the boundaries of the municipality.
*474The Court upheld the general right of municipalities, under their police power to adopt stringent regulations governing the retail sale of intoxicating liquors, to include a limitation on the number of retail liquor stores.
I reiterate that Saperstein, Major and Veal were all decided before 1949.
In 1949 liquor control in Tennessee “crossed the Rubicon”. Municipalities lost all vestige of their rights — if they ever had any — to do anything except grant or refuse to grant certificates of good moral character.
In 1949, there came before the Legislature an act (H.B.1371; S.B.1036), designed to amend the 1939 local option act. Specifically, it was proposed to strike from See. 6648.11, supra, the provision (underscored in prior quotation) relating to the remedy of mandamus, and, more importantly to add to the section, inter alia, the following language:
The commissioner shall consider this certificate together with all other evidence which he may obtain by investigation or otherwise in determining whether said license shall be issued.
Additionally, there was added to the same section an elaborate procedure for a hearing before the commissioner in any case where a certifying official had acted “wrongfully, illegally or arbitrarily”, and providing that:
The commissioner shall make such order granting or refusing said license as, in his discretion, the entire record at such hearing shall justify . . . Any party to said hearing may review said order by common law writ of certiorari in the manner provided for review of all other orders . . - (emphasis supplied)
Reference to page 1637 of the Senate Journal for 1949, will reveal that immediately following its passage, Senator Charles M. Everhart of Sullivan County, explained his vote with these incisive words:
Since we do not have legalized liquor in my area, I am not concerned with that angle. However, I consider this measure a “body blow” to Home Rule which I have consistently advocated. It removes control of local matters from hands of local officials and for that reason I voted against the bill. (Emphasis supplied)
But the Senator’s philosophy did not prevail and the municipalities were effectively stripped of all their power to regulate intoxicating liquors, except as to the right to grant or withhold certificates of good moral character (on the basis of character alone).
The first major case to come before this Court, after the passage of Ch. 284 of the Public Acts of 1949,6 was Boyd v. Burmaster, 193 Tenn. 338, 246 S.W.2d 36 (1952), wherein the issue was framed thusly:
The ultimate question is whether the complainant commissioners have the final authority in determining whether an applicant shall have the privilege of selling liquor in Oak Ridge or whether the final authority is vested in the Commissioner of Finance and Taxation.
The applicants were denied a certificate of good moral character. They appealed to the Commissioner alleging that the denial was wrongful, illegal and arbitrary. The Commissioner conducted a hearing and granted the license. The Supreme Court sustained the Commissioner and, with obvious reference to Saperstein, Major and Veal, stated:
From an examination of Code Section 6648.12a, it will be seen that decisions under Chapter 49, Public Acts of 1939, must be viewed in the light of such changes. See State ex rel. Harris v. Beasley, Mayor et ah, 182 Tenn. 529, 188 S.W.2d 336.
Under Chapter 49, Public Acts of 1939, it was necessary to have such certificate of *475good moral character and unless the applicant had such a certificate, the Commissioner of Finance and Taxation was without authority to override this act on the part of the local authorities. Decisions of this Court prior to the enactment of Section 6648.12a are that the certificate of good moral character to be issued by local authorities was a condition precedent to the issuance of license by the Commissioner of Finance and Taxation. Evidently Section 6648.12a was enacted to meet these decisions. State ex rel. Harris v. Beasley; Mayor et al., supra; State ex rel. Park v. Beasley, 182 Tenn. 523,188 S.W.2d 333. (emphasis supplied).
We have held that the exercise by the Commissioner of Finance and Taxation of delegated discretion in the regulation of liquor traffic will not be interfered with by the courts. McCanless v. Klein, 182 Tenn. 631, 188 S.W.2d 745; Wise v. McCanless, 183 Tenn. 107,191 S.W.2d 169. This case, holding that the commissioner
has final authority and can override local authorities seemed to have, at long last, settled the law in Tennessee.
But, alas, in 1956, the settled law became unsettled when this Court handed down its decision in Safier v. Adkins, 199 Tenn. 574, 288 S.W.2d 441 (1956).
Safier, a Memphis liquor store owner, was forced to move his store because of a change of ownership of the property on which it was located. Admittedly a man of good character, his application for a certificate to that effect was denied solely because of the proposed location of his new operation. He made application to the Commissioner, a hearing was conducted, his application was denied, petition for certio-rari was filed and dismissed.
Disapproval was predicated upon a city ordinance that provided in material part:
“No certificate of good moral character will be issued pursuant to Section 6648.-12a of the Code of Tennessee [T.C.A. § 57-121] in any case where the location of said proposed retail liquor store has been disapproved by the Board of Commissioners of the City of Memphis.”
The Court expressly held “(t)he aforesaid ordinance is not in conflict with the general law.”
The Court quoted the 1949 amendment providing that “the Commissioner shall consider this certificate together with all other evidence which he may obtain by investigation or otherwise in determining whether said license shall be issued”, and correctly holds that this applies where the applicant presents a certificate of good moral character.7
The Court then recognizes the power of the Commissioner of Finance and Taxation (now ABC) to determine if the certificate has been wrongfully, illegally or arbitrarily refused, and holds that:
The Commissioner of Finance and Taxation 8 had full authority under the aforesaid Code Section to determine if the City Commissioners had acted arbitrarily in refusing a certificate to Mr. Safier . (Emphasis supplied)
Then the Court quoted from State ex rel. Major, supra, as follows:
The state’s granting (sic) of a license to sell intoxicating liquors does not preclude municipal authorities from making reasonable regulations pertaining to the sale thereof.
A state license to sell intoxicating liquors does not protect holder from such police *476regulations affecting trade as are not unreasonable or oppressive.
Relying on Veal, the Court holds that it will “never substitute its judgment for that of officials vested with discretion, with reference to an act calling for the exercise of that discretion, unless the officials have clearly acted arbitrarily and without regard to duty.”
I had thought that the most excellent opinion of this Court in Boyd v. Burmaster, supra, had laid to rest the question of the right of the city to regulate, but apparently it did not. Boyd is not even alluded to in the opinion and, citing Saperstein and Major, the Court holds:
(W)e are of opinion that municipal authorities are empowered to fix the places where intoxicating liquor may be sold and specify the number of such places in accordance with their charter provisions.
This case strengthens the hand of the commission, and yet, simultaneously, solidifies the power of the municipality and reinstates the controversy settled in Boyd v. Burmaster, supra.
The last case of relevance and significance to be decided by this Court was Lakewood v. Alcoholic Beverage Commission, 219 Tenn. 510, 410 S.W.2d 897 (1967). There the City of Lakewood had passed an ordinance making it unlawful to sell alcoholic beverages within the corporate limits. Applicants, admittedly persons of good moral character, were denied a certificate on the basis of this ordinance and further on the basis of insufficient full-time law enforcement personnel and proximity to schools and churches. On appeal to the ABC, the Commission found (1) that applicants were of good moral character; (2) that the prohibition ordinance was in conflict with the statewide local option law; (3) that the proposed location was not in too close proximity to a school or church, and (4) that full-time law enforcement was available. The ABC granted the license.
Lakewood petitioned for certiorari and the Circuit Court of Davidson County upheld the ABC, saying, inter alia:
(T)he Commission had authority to review the action of the City of Lakewood in refusing to issue certificates of good moral character under Section 57 — 121, Tennessee Code Annotated. Petitioner in this Court admits the good moral character of respondents, and it therefore appears that the refusal to issue certificates of good moral character would be arbitrary and illegal unless there exists some other legal reason for refusing the certificate. (Emphasis supplied).
The trial judge did not elaborate on the phrase “unless there exists some other legal reason for refusing the certificate”.
This Court held that Sec. 57-121 T.C.A. authorizes the ABC to review those cases where an applicant is denied a certificate of good moral character by municipal officials, and that the purpose of the review is to determine whether the certificate has been wrongfully, arbitrarily, or illegally refused.
The Court, in deciding this case, made this solemn pronouncement:
T.C.A. Sec. 57 — 101 et seq. presents a comprehensive scheme of legislation regulating the manufacture and sale of alcoholic beverages in the State of Tennessee Beyond the subject of certificates of good moral character and a degree of reasonable regulation, municipalities are not vested with any administrative or other functions so far as licensing of retail liquor outlets is concerned.
The clear import of this holding is that municipalities may exercise “a degree of reasonable regulation”, after the license is issued, but that prior to the issuance of the license, the sole power of the municipality is to grant or withhold certificates based upon the applicant’s character as demonstrated by habits, traits, moral standard's and the conventional guidelines by which character is determined. This conclusion is bolstered *477by the lack of a statutory predicate for any other action on the part of the municipality.
Appearing in the opinion, out of sequence, and as an obvious afterthought is an isolated sentence reading as follows:
Nothing in this opinion is intended to indicate that a municipality may not reasonably regulate the sale of intoxicating liquors within its municipal limits.
To make this a correct statement of the law, the regulation contemplation must relate to the manner of sale and not the fact or right of sale.
Lakewood was decided while Sections 57— 121 and 57 — 126 T.C.A. were in force and in effect in their present form. The former section governs the initial application while the latter governs renewals. They are virtually identical insofar as the issues presented in this suit are concerned. We quote the pertinent part of Sec. 57 — 121:
Said certificate must state that the applicant or applicants, who are to be in actual charge of said business, are of good moral character and are personally known to the official or officials signing the certificate, and if a corporation, that the executive officers or those in control are of good moral character and personally known to the official or officials signing said certificate, or that such official or officials have made careful investigation of the applicant’s general character and from such investigation it is found to be good, and that in his opinion the applicant will refrain from a violation of §§ 57 — 106—57—151, and is entitled to the license applied for. The alcoholic beverage commission shall consider this certificate together with all other evidence which it may obtain by investigation or otherwise in determining whether said license shall be issued.
Provided, that in those cases where the applicant is unable to obtain such certificate from the proper certifying official, if the applicant shall file with the alcoholic beverage commission together with his application a petition in duplicate stating that he has made application to said certifying official for said certificate and same has been wrongfully, illegally or arbitrarily refused and otherwise setting forth reasons under §§ 57 — 106—57—151 why he is entitled to such license notwithstanding the refusal aforesaid and wherein said refusal is wrongful, illegal or arbitrary, the alcoholic beverage commission shall hold a hearing to determine whether said license shall be issued. The commission shall give the applicant and the certifying official ten (10) days’ notice of the time and place of said hearing, to be served in the same manner and within the same time as other notices of hearings prescribed herein and shall, at the same time, furnish the certifying official with a copy of the applicant’s petition. The hearing shall be held as are other hearings provided for under §§ 57 — 106— 57 — 151. The commission shall make such order granting or refusing said license as, in its discretion, the entire record at such hearing shall justify and such order shall be effective from its date. Any party to said hearing may review said order by common law writ of certiorari in the manner provided for review of all other orders under § 57-127. (citations to statutes omitted).
Nothing in this statute confers upon the municipality any right, responsibility, power or duty, in connection with the issuance of liquor licenses by the ABC except to pass upon the moral fitness of the applicant. The duty of the ABC is plenary, exhaustive and preemptive of any other right of the city.
Since the municipalities are given no authority ih this regard under the local option liquor law, some of the decisions have proceeded upon the assumption that old charter provisions giving them the right to regulate sale and traffic in intoxicating liquors continue to be valid and operable.
*478This completely overlooks the fact that Title 57, Tennessee Code Annotated, contains the whole “law and the prophets” governing the sale of liquor in Tennessee. It is a general act of statewide application — a scheme of control applicable to all counties (which have no charters) and cities alike, which bring themselves within its orbit. To permit local units of government to regulate the sale of intoxicating liquor within their boundaries, not only would apply one rule to municipalities and another to counties and other civil districts, but also would frustrate the essential uniformity of the entire system and machinery and would lead to confusing inequalities without sound reason or basis. The sale of intoxicating liquor is an emotionally charged issue. Standardization of licensing and enforcement is in the public interest, and is the public policy of the State as expressed by the Legislature.
We hold that the general law of the state, as incorporated in the Local Option Liquor Law, supersedes all private acts and all charter provisions. Trotter v. City of Maryville, 191 Tenn. 510, 235 S.W.2d 13 (1950); Clark v. Vaughn, 177 Tenn. 76, 146 S.W.2d 351 (1941).
II.
We must keep in mind the legal situation presented by this controversy. This case came to the Circuit Court by way of common law writ of certiorari (See Sec. 57 — 121 T.C.A.). As held by this Court in Little v. MacFarland, 206 Tenn. 665, 337 S.W.2d 233 (1960).
“ * * * Such a writ does not bring up for determination any question except the question of whether the Commissioner exceeded his jurisdiction, or acted illegally, arbitrarily or fraudulently. Under such a writ questions of law only are reviewed by the Court. * * * The Court is limited to whether or not this hearing officer has exceeded his jurisdiction or acted fraudulently, illegally, or arbitrarily. If there is any material evidence to sustain the finding of the hearing officer under such circumstances and there is no illegal, fraudulent or arbitrary action therein, the court must sustain the finding of the hearing officer.”
In this case we have a concurrent finding of fact between the ABC and the Circuit Court of Davidson County. Such findings should not be disturbed in this Court if supported by any material evidence. Pack v. Royal-Globe Insurance Companies, 224 Tenn. 452, 457 S.W.2d 19 (1970).
When we approach the situation in that light it becomes evident that the action of the ABC was entirely proper and wholly correct. A fair reading of the record establishes that there is no merit to the insistence that the ABC .exceeded its jurisdiction or acted fraudulently, illegally or arbitrarily. There was arbitrary action in this case, but it was wholly on the part of the City of Chattanooga.
Witnesseth: the fact that fifty-three liquor stores are clustered in a relatively compact area of the central city comprising, perhaps, less than ten percent of the overall area of the city and none are permitted outside of this area, although a limited few are located on the fringe area of the central city.
Witnesseth: that a substantial portion of the City of Chattanooga lies north of the Tennessee River and no retail package stores are located in this area — except the Poseys who are operating under the license granted by the ABC.
Witnesseth: that in this area north of the river there are at least five places where liquor is sold by the drink,' including one which is in immediate proximity to applicant’s location.
Witnesseth: that applicant’s proposed location is nearer to the city hall and to police protection than some of the liquor-by-the-*479drink establishments which are in scattered locations throughout the city.
Witnesseth: that applicant’s proposed location is in a commercial zone, near a shopping center, a supermarket, a K-Mart, several service stations, a drug store, a doctor’s office, several restaurants, a Western Auto Store, a branch bank and various and sundry other establishments all in this “city within a city.”
These facts and circumstances indicate a consistent pattern of discriminatory regulation. When viewed in the light of the reasons advanced for refusing to issue the certificate they become even more indefensible.
It is suggested that it would be difficult to afford police protection to liquor stores outside the central city. Perhaps so but the same is true of branch banks and other legitimate businesses in outlying urban areas. Most assuredly a retail liquor store would create no more problems and would be no more difficult to police than a liquor-by-the-drink establishment.
It is suggested that the public does not want liquor stores outside the central city. The short answer to this is that we do not have local option within local option. The sale of liquor is legal in Chattanooga and being legal, may not be made dependent on nebulous notions of popular desires. The sale of liquor, and its use, are matters which tend to provoke emotional reactions. We are sure that there are those who do not want liquor to be sold at any time, in any place, by anyone in Chattanooga. We are also sure that those citizens who purchase intoxicating liquors are somewhat less than enthusiastic over being forced to journey into the central city to make their purchases.
It is suggested that glaring and blaring neon signs would be unsightly and objectionable. We doubt that any liquor store located on Hixson Pike would have neon signs that would compete in size or brilliance with some of the larger and more lucrative businesses in the immediate area. The city is not without recourse in this area and may validly and reasonably regulate the size of signs.
In summary, the City of Chattanooga offers no reasonable justification or excuse for its oppressive and restrictive ordinance. Its action in denying the applicants a certificate of good moral character was wrongful, illegal and arbitrary.
The strange notion that a person’s “good moral character” is somehow keyed to the location of his business is at variance with logic and frustrates the English language. In this particular case, it is incredible that there is an insistence that Mr. Posey is unquestionably a man of good moral character so long as he does business on Ross-ville Avenue in downtown, but when he changes his business location he loses his morality, ipso facto, and becomes a heathen on Hixson Pike. This is sheer sophism and legal gimmickry and is the type of reasoning that causes citizens to sneer at the law and scoff at the courts.
The Alcoholic Beverage Commission would have been derelict in its duty and recreant in its responsibility had it not corrected this intolerable situation.
We would hold: (a) that the Tennessee Local Option Law, as contained in Sec. 57-101 et seq., T.C.A., vests in the Alcoholic Beverage Commission, the exclusive right to license retail liquor stores in Tennessee and to take such other, further and additional action in connection therewith as may be necessary, subject only to the right of the local governmental unit to issue certificates of good moral character, based alone, upon traditional guidelines for the determination of character.
(b) that the action of the local governing unit in issuing such certificates is not binding upon the ABC but is advisory only.
*480(c) that the action of the local governing unit in denying such certificates, if alleged to be wrongful, illegal or arbitrary, is subject to review by the ABC, along with the other issues involved, and, upon a finding that the certificate has been wrongfully, illegally or arbitrarily denied, the ABC should issue the license, providing all other requirements are satisfied.
(d) that a certificate of good moral character is merely an official determination that an applicant is a law abiding citizen of good repute and character.
(e) that there is no reasonable relation between the location of one’s business and his good moral character.
(f) that all pertinent charter provisions and private acts are superseded by the general law and are of no force and effect.
(g) that local governing bodies have the right to reasonably regulate the operation of retail liquor stores only after they have been licensed in accordance with the general law.
These views expressed herein do not necessarily coincide with our personal philosophical views with respect to local control of liquor. The Legislature has mandated an orderly procedure for its sale and that procedure should not be circumvented by strained construction either by the courts or by local governing bodies. Those dissatisfied must address their prayer for relief to the Legislature.
FONES, C. J., concurs.
BROCK, J., concurs in results with separate opinion.
COOPER and HARBISON, JJ., dissent.

. See Sec. 991 et seq. Thompson’s, Shannon’s Code of 1917 and various public acts referred to therein.


. See page. 187, Yol. 1, T.C.A.


. See page 191, Vol. 1, T.C.A.


. See Sec. 11208, Michie’s Codes of 1932 and 1938.


. The emphasized portion was deleted by the 1949 Amendment. See infra.


. Sec. 5, Ch. 284, Acts of 1949 was carried forward into the Code as Sec. 6648.12a.


. The renewal of a license was involved in this case, therefore 57 — 126 T.C.A. was involved as opposed to 57-121 governing initial applications, but the quoted matter is identical in the two sections.


. The Department of Finance and Taxation is now the Department of Revenue. See Sec. 4 — 301 et seq. T.C.A. By Ch. 257, Acts of 1963 the Alcoholic Beverage Commission was created and all duties and powers formerly exercised by the Commissioner of Finance and Taxation were transferred to it.